Name: Commission Regulation (EC) No 2526/94 of 19 October 1994 amending Regulation (EEC) No 3886/92 as regards the detailed rules for the application of the premium schemes for beef
 Type: Regulation
 Subject Matter: information and information processing;  executive power and public service;  cooperation policy;  farming systems;  animal product;  agricultural structures and production
 Date Published: nan

 20. 10 . 94 Official Journal of the European Communities No L 269/9 COMMISSION REGULATION (EC) No 2526/94 of 19 October 1994 amending Regulation (EEC) No 3886/92 as regards the detailed rules for the application of the premium schemes for beef THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EC) No 1884/94 0, and in particular Article 4e (5) and 4f (4) thereof, Whereas Commission Regulation (EEC) No 3886/92 (3), as last amended by Regulation (EC) No 1719/94 (4), provides for certain rules with respect to the transfer of suckler cow premium rights and the distribution of rights from the reserve ; Whereas, in order to avoid inequality of treatment between producers who have received premium rights free of charge from the national reserve and other produ ­ cers, provision should be made, on the one hand for the possibility of Article 32 of Regulation (EEC) No 3886/92 not being applied to those producers who have received rights free of charge from the national reserve in excep ­ tional duly justified cases and, on the other hand, for a certain tolerance with regard to the current rule according to which such producers must avail themselves of all their rights in the course of three calendar years ; Whereas experience gained as regards the administration of transfers and temporary leases of premium rights shows that, where appropriate, Member States should be allowed to set a deadline for notifying the competent authorities of such transfers and temporary leases which is as close as possible to the date on which producers submit their premium applications ; whereas it is also necessary to alter accordingly the deadline for the competent authorities to notify the producers concerned of the new ceilings deter ­ mined as a result of the said transfers and temporary leases ; Whereas Regulation (EEC) No 3886/92 should therefore be amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3886/92 is hereby amended as follows : 1 . Article 32 is replaced by the following : 'Article 32 Rights obtained free of charge Where a producer has obtained premium rights free of charge from the national reserve and except in duly justified exceptional cases : (a) he shall not be authorized to transfer and/or temporarily lease his rights during the three follo ­ wing calendar years ; (b) where the producer does not avail himself, on average, of at least 90 % of his rights during the three following calendar years the Member State shall withdraw and surrender to the national reserve the average of the rights not used in the course of those three years.' ; 2 . in Article 34, the second paragraph is replaced by the following : '2 . Transfers of premium rights and temporary leasing of such rights shall be effective only after they have been notified jointly to the competent authorities of the Member State by the producer transferring and/or leasing the rights and by the producer receiving the rights . Such notification shall take place within a deadline set by the Member State and not later than the date on which the producer receiving the rights lodges his premium application .' ; 3 . Article 35 is replaced by the following : Article 35 Change of individual ceiling In the case of transfers or temporary leasing of premium rights, Member States shall set the new indi ­ vidual ceiling and shall notify the producers concerned, not later than 60 days after the last day of the period during which the producer submitted his premium application, of the number of premium rights to which they are entitled.' Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. It shall apply to suckler cow premium applications submitted for 1995 and subsequent calendar years . (  ) OJ No L 148 , 28 . 6 . 1968 , p. 24. (2) OJ No L 197, 30 . 7. 1994, p. 27. (3) OJ No L 391 , 31 . 12. 1992, p . 20 . (4) OJ No L 181 , 15. 7. 1994, p. 4. No L 269/10 Official Journal of the European Communities 20 . 10 . 94 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 October 1994. For the Commission Rene STEICHEN Member of the Commission